 236DECISIONS OF NATIONALLABOR RELATIONS BOARD2.By discharging Walter Maliauski on August 28, 1959, to encourage member-ship in the said labor organization, and by discharging the same employee on Sep-tember 25, 1959, because he had filed a charge with the National Labor RelationsBoard, the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)^(3) and (4) of the Act.3.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed by Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Thompson Ramo Wooldridge, Inc.andLocal Union 11, Inter-nationalBrotherhood of Electrical Workers, AFL-CIO, Peti-tioner.Case No. 21-RC-63392. July 22, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Floyd C. Brewer, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section-9(c) (1) and Section 2(6) and (7) of the Act.4.Petitioner seeks to represent a craft unit of maintenance elec-tricians 1 at the Employer's Canoga Park plant.The Employer ob-jects to the requested unit on the grounds, among others, that: (1)The category of employees sought does not have true craft charac-teristics and in any event, there are other categories of employeeswho possess and exercise similar skills; and (2) no unit can be appro-priate if confined only to one of the four operations in the westernarea.'The petition would also include construction electricians, helpers, and/or apprentices.However, as there are no employees in these classifications, we shall make no determina-tion as to their unit placement.2 The plants in its western area are : Canoga Park, Reseda, and Beverly Hills, Cali-fornia, and Denver, Colorado.The record indicates that the Employer also has plantfacilities at Rome, New Yark.However, the Employer would not include this plant'semployees in any of its unit contentions.128 NLRB No. 32. THOMPSON RAMO WOOLDRIDGE, INC.237The maintenance electricians sought by the Petitioner are employedat Canoga Park in the maintenance department where other groupsof maintenance employees such as those concerned with air condi-tioning and plumbing, buildings and grounds, and transportationare also located.The electricians are part of a group identified asthe electrical and machine tool group.Each group has its ownforeman.The electrical maintenance unit requested is composed of two lead-men and seven maintenance electricians "A." The job description setsforth the duties of maintenance electricians as including installingand maintaining electrical equipment such as motors, switches, circuitbreakers, heating units, conduit systems, and switchboards; replacingwiring and parts, diagnosing trouble, working standard computations,and, as required, using a variety of electricians' hand tools and testinginstruments; and the reading of blueprints, wiring diagrams, anddrawings.The record otherwise establishes that they do in fact per-form the work set forth in the job description.While the Employerhas no apprenticeship program and journeyman status is not requiredas a condition of employment, prospective maintenance electriciansare questioned as to their journeyman status and are required to haveat least 4 years' electrical experience, or the equivalent of the standardform apprenticeship prior to being hired.On the foregoing facts,we are satisfied that contrary to the Employer's contention its main-tenance electricians are craftsmen.'The electronic technicians and electronic test technicians, who theEmployer contents do work similar to that performed by maintenanceelectricians, are not in the maintenance department, and are engagedmainly on the "pilot line" in the development phases of the Em-ployer's operations.They are separately interviewed for hire andseparately supervised.While they occasionally maintain electricalequipment used on development projects sites, and do certain otherelectricalmaintenance work, it appears to be routine in nature anddoes not require the exercise of the skills possessed by the electricianscraft.Unlike the maintenance electrical group, this group is notrequired to have 4 years of electrical experience as a condition of hire.The air-conditioning maintenance mechanics, about whom the Em-ployer makes similar contentions, are in the maintenance departmentbut under different supervision.While they may be called upon to doemergency electrical maintenance work on Saturdays and Sundays,when the maintenance electricians are not on duty, it does not appearthat the performance of such work requires that they exercise theskills of the electricians craft, or that the Employer requires the samekind of background and experience as a condition of hire as is re-quired of the maintenance electricians.Royal McBee Corporation,127 NLRB 896. 238,DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn accord with Board precedent we find that neither the electronictechnicians,electronictest technicians,nor air-conditioningmainte-nance mechanics are entitled to be included in a craft unit of electri-6ians.4Accordingly, we shall exclude them from the unithereafterfound appropriate.'We now consider the Employer's objectionsto establishment of asingle-plant unit and its contention that any unit the Board mightestablish should include all employeesengaged insimilarworkthroughout its western operations.The record shows that while the Employer has four separate facili-ties in the western area, maintenance electricians of the kind requestedby the Petitioner are employed only at Canoga Park and at Denver,Colorado,6 where the Employer manufactures the items successfullytested at Canoga Park.Tending to support establishment of a unitincluding the Denver electricians are such factors as centrally estab-lished labor relations policies, uniform employee benefits, transfers ofemployees from one plant to the other, and retention of seniority ontransfer.However, these factors are not so compelling as to precludeestablishment of a unit confined to the Canoga Park electricians, forthe Canoga Park plant is geographically separated from the Denverplant by 1,200 miles.The employees at each plant are separatelyhired and supervised.The transfers from one plant to another arepermanent, and there is no interchange.While the transferred em-ployees do retain seniority on transfer, they have no "bumping" rightsat the plant from which they were transferred.And thereis no evi-dence that either the Canoga Park or the Denver plant lacks auton-omy in the conduct of its day-to-day operations. In these circum-stances, and as there is neither a history of bargaining nor any unionseeking a broader unit than the one requested, we find that the unitof craft electricians may properly be confined to the Canoga Parkplant.7Accordingly, we find the following employees of the Em-ployer constitute an appropriate unit for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act :All maintenance electricians at the Employer's 8433 Fallbrook Ave-nue, Canoga Park, California, facilities,excluding all other em-ployees and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]4There is no evidence or contention in the record to indicate that there are any othercategories of employees performing electrical work.Royal McBee Corporation, supra,footnote 4.The Beverly Hills and Reseda, California, facilities have no maintenance electriciansand such work is performed by independent contractors° Cf.American-Marietta Company,121 NLRB 912,Southeastern Concrete ProductsCompany,127 NLRB 1024 In view of the foregoing determinations,we find it un-necessary to pass on the remaining contentions of the Employer and we deny its motionto dismiss the petition